Name: 2008/655/EC: Commission Decision of 24Ã July 2008 approving the emergency vaccination plans against bluetongue of certain Member States and fixing the level of the CommunityÃ¢ s financial contribution for 2007 and 2008 (notified under document number C(2008) 3757)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  EU finance;  economic policy;  agricultural activity;  cooperation policy;  means of agricultural production
 Date Published: 2008-08-09

 9.8.2008 EN Official Journal of the European Union L 214/66 COMMISSION DECISION of 24 July 2008 approving the emergency vaccination plans against bluetongue of certain Member States and fixing the level of the Communitys financial contribution for 2007 and 2008 (notified under document number C(2008) 3757) (Only the Czech, Danish, Dutch, French, German, Italian, Portuguese and Spanish texts are authentic) (2008/655/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 9(2) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2), and in particular Article 3(3), (4) and the second indent of (5) thereof, Whereas: (1) In 2007 outbreaks of bluetongue have occurred in several Member States, and more particularly bluetongue serotype 8 in Belgium, the Czech Republic, Denmark, Germany, Spain, France, Luxembourg, the Netherlands and bluetongue serotype 1 in France, Spain and Portugal. In 2008 outbreaks of bluetongue serotype 8 occurred for the first time in Italy. (2) Bluetongue is a vector-borne disease, for which slaughter of animals of susceptible species is not in general an appropriate measure except in the case of animals clinically affected with bluetongue. The emergence of this disease may represent a serious risk to the Communitys livestock population. (3) Commission Regulation (EC) No 1266/2007 of 26 October 2007 on implementing rules for Council Directive 2000/75/EC as regards the control, monitoring, surveillance and restrictions on movements of certain animals of susceptible species in relation to bluetongue (3) was adopted by the Commission in order to demarcate the restricted zones, including the protection and surveillance zones, and set out the conditions governing movements of animals from these zones. (4) Vaccination is the most efficient veterinary measure that may be used to fight bluetongue, and a mass emergency vaccination campaign is the best option to achieve the objectives of reducing clinical disease and losses, containing the spread of the disease, protecting free territories in the Member States and facilitating safe trade in live animals. The vaccination of animals against bluetongue in the Member States concerned should therefore be approved in accordance with Article 9(2) of Directive 2000/75/EC. (5) Vaccination against a particular bluetongue serotype has to be considered an emergency measure when it is implemented for the first time in a territory after the incursion of a new serotype. However, subsequent vaccination campaigns against the same serotype in the same territories are not anymore to be considered as emergency measures but should be considered in the context of eradication programmes. (6) In order to prevent the spread of the disease as rapidly as possible, the Community should contribute financially to the eligible expenditure incurred by the Member States concerned in the context of the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. Since the Community is not in a position to supply the vaccines, the purchase of the vaccine doses should be considered eligible expenditure. (7) The Member States concerned have informed the Commission and the other Member States of the measures applied in accordance with the Community legislation to combat the recent outbreaks of bluetongue. Those Member States have presented their plans for emergency vaccination indicating the approximate number of vaccine doses to be used in 2007 and 2008 and the estimated costs of carrying out those vaccinations. The Commission has assessed these plans from both the veterinary and the financial point of view and the plans were found to comply with relevant Community veterinary legislation. (8) Article 3(5) of Decision 90/424/EEC provides that the financial contribution from the Community must be 100 % of the cost of supply of the vaccine and 50 % of the costs incurred in carrying out the vaccination However, given the need to avoid excessive expenditure for the Community budget, maximum amounts must be established which reflect the reasonable payment for cost of supply of the vaccine and costs incurred in carrying out the vaccination. A reasonable payment is a payment for a material or a service at a proportionate price compared to the market price. Pending the results of any on-the-spot checks carried out by the Commission, it is now necessary to approve specific financial contribution from the Community to the Member States concerned and fix the amount for payment of the first instalment of the Community financial contribution. (9) The Community financial contribution is to be paid on the basis of the official request for reimbursement submitted by Member States and supporting documents referred to in Article 7 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (4). (10) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), programmes for veterinary emergency measures undertaken in accordance with Community rules are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (11) The financial contribution from the Community should be subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (12) For reasons of administrative efficiency, all expenditure submitted for a financial contribution by the Community should be expressed in euros. In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure in a currency other than the euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of the emergency vaccination plans The vaccination plans, composed of technical and financial provisions, submitted by Belgium, the Czech Republic, Denmark, Germany, Spain, France, Italy, Luxembourg, the Netherlands and Portugal are hereby approved for the period from 1 November 2007 to 31 December 2008. That vaccination of animals against bluetongue shall be carried out in accordance with Directive 2000/75/EC. Article 2 Granting of a specific financial contribution from the Community 1. In the context of the emergency measures taken to combat bluetongue in 2007 and 2008 Belgium, the Czech Republic, Denmark, Germany, Spain, France, Italy, Luxembourg, the Netherlands and Portugal shall be entitled to a specific contribution from the Community for the bluetongue emergency vaccination plans referred to in Article 1 amounting to: (a) 100 % of the cost (not including VAT) of supply of the vaccine; (b) 50 % of the costs of salaries and fees paid to personnel carrying out the vaccinations, and 50 % of the cost (not including VAT) of the expenditure directly associated with the vaccinations (including consumables and specific equipment). 2. The maximum amounts to be reimbursed to the Member States concerned for the costs referred to in paragraph 1 shall not exceed: (a) for the purchase of inactivated vaccine, EUR 0,6 per dose; (b) for the vaccination of bovine animals, EUR 2 per bovine animal vaccinated regardless the number and types of vaccine doses used; (c) for the vaccination of ovine or caprine animals, EUR 0,75 per ovine or caprine vaccinated regardless the number and types of vaccine doses used. Article 3 Payment arrangements 1. Subject to the results of any on-the-spot checks carried out in accordance with Article 9(1) of Decision 90/424/EEC, a first tranche payment shall be paid as follows: (a) up to EUR 4 500 000 for Belgium; (b) up to EUR 1 250 000 for the Czech Republic; (c) up to EUR 800 000 for Denmark; (d) up to EUR 17 000 000 for Germany; (e) up to EUR 8 000 000 for Spain; (f) up to EUR 27 000 000 for France; (g) up to EUR 3 500 000 for Italy; (h) up to EUR 200 000 for Luxembourg; (i) up to EUR 3 500 000 for the Netherlands; (j) up to EUR 1 700 000 for Portugal; as part of the specific financial contribution from the Community provided for in Article 2. That payment shall be made on the basis of an official request for reimbursement and supporting documents submitted by Belgium, the Czech Republic, Denmark, Germany, Spain, France, Italy, Luxembourg, the Netherlands and Portugal. 2. The balance of the Community financial contribution mentioned in Article 2 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 41 of Decision 90/424/EEC. Article 4 Payment conditions and supporting documents 1. The specific financial contribution from the Community as referred to in Article 2 shall be paid on the basis of: (a) an intermediate technical report on the technical execution of the surveillance measures, including the results attained during the period from 1 November 2007 to 31 August 2008; (b) an intermediate financial report, in computerised form in accordance with the Annex, on the costs paid by the Member State during the period from 1 November 2007 to 31 August 2008; (c) a final technical report on the technical execution of the surveillance measures, including the results attained during the period from 1 November 2007 to 31 December 2008; (d) a final financial report, in computerised form in accordance with the Annex, on the costs paid by the Member State during the period from 1 November 2007 to 31 December 2008; (e) the results of any on-the-spot checks carried out in accordance with Article 9(1) of Decision 90/424/EEC. The documents referred to in points (a) to (d) shall be made available for on-the-spot checks referred to in point (e) carried out by the Commission. 2. The intermediate technical report and the intermediate financial report referred to in paragraph 1(a) and (b) shall be submitted by 31 October 2008 at the latest. If that time limit is not observed, the specific financial contribution from the Community shall be reduced by 25 % for every calendar month of delay. 3. The final technical report and the final financial report referred to in paragraph 1(c) and (d) shall be submitted by 31 March 2009 at the latest. If that time limit is not observed, the specific financial contribution from the Community shall be reduced by 25 % for every calendar month of delay. Article 5 Addressees This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of Netherlands and the Portuguese Republic. Done at Brussels, 24 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/965/EC (OJ L 397, 30.12.2006, p. 22). (3) OJ L 283, 27.10.2007, p. 37. Regulation as last amended by Regulation (EC) No 708/2008 (OJ L 197, 25.7.2008, p. 18). (4) OJ L 55, 1.3.2005, p. 12. (5) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 479/2008 (OJ L 148, 6.6.2008, p. 1). ANNEX Member State: Year: Period of reference: Species: Bluetongue vaccination Measures eligible for co-financing (2) Region (1) Vaccines Vaccination Bovine animals Ovine/Caprine animals Other species Bovine animals Ovine/Caprine animals Other species Number of vaccine doses used Type of vaccines: S1 or S8 Cost of vaccine doses Number of vaccine doses used Type of vaccines: S1 or S8 Cost of vaccine doses Number of vaccine doses used Type of vaccines: S1 or S8 Cost of vaccine doses Number of animals vaccinated Cost of salaries and fees (personnel specifically recruited) Cost of consumables and specific equipment used Total cost Number of animals vaccinated Cost of salaries and fees (personnel specifically recruited) Cost of consumables and specific equipment used Total cost Number of animals vaccinated Cost of salaries and fees (personnel specifically recruited) Cost of consumables and specific equipment used Total cost Total We certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Decision ¦/ ¦/EC (mention specific Decision),  all supporting documents relating to the expenditure are available for inspection,  the breakdown of the underlying operations is recorded on computer files and is available to the relevant Commission departments on request,  no other Community contribution was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  the programme was executed in accordance with the relevant Community legislation, in particular the rules on competition, the award of public contracts and State aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities and to pursue fraud. Name and signature of operational director: Name and signature of financial director: (Location, date): (1) Region as defined in the approved programme of the Member State. (2) Data to be given in national currency, VAT excluded.